DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	The claims’ limitation (Smα)/(Sα) ≥ 0.3 has been interpreted in light of the guidance in the specification, particularly with respect to Figure 2A and the accompanying discussion.  As discussed in Specification ¶ [0027] “the region (M) is a region present within a distance of (Lβ/2) from the outermost surface of each of the resin particles.”  As noted in ¶ [0028], (Sα) “represents the sum of the cross-sectional areas of the inorganic particles (a) that are present in any cross-section of the surface layer, and (Smα), which represents the sum of the cross-sectional areas of the inorganic particles (a) that are included in the region (M) in the cross-section.”  There is further guidance in the Specification examples for the calculation of (Smα)/(Sα) based on specifically produced photosensitive members.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 2 includes as possible resin particles (β) a melamine-formaldehyde polycondensation-type melamine resin.  It is unclear how “polycondensation-type melamine resin” limits the melamine-formaldehyde recited for this resin.  It appears melamine-formaldehyde would already be a condensation resin and it is unclear how “polycondensation-type melamine resin” gives a different resin from that already included within the scope of melamine-formaldehyde resin.  Clarification is required.

Claim Rejections - 35 USC §§ 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claim(s) 1-3, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 6,664,014 to Kikuchi et al. considered with US Patent Application Publication 2004/0058828 to Iwata et al.
Kikuchi discloses an electrophotographic photoreceptor comprising an electroconductive support, a photosensitive layer (charge generation layer and charge transport layer; col. 7, l. 65 – col. 8, l. 48), and a protective layer.  As noted in Example 1, the example has a polyamide underlayer dip-coated on an aluminum cylinder, a bisazo-containing charge generating layer, a triarylamine-containing charge transport layer, and a 6 µm protective layer.  The protective layer is formed by mixing a dispersion comprising 20 nm antimony-containing tin oxide fine particles (claimed particles α), a photopolymerization initiator, and a trifunctional polymerizable monomer with a dispersion comprising PTFE particles, disclosed as Lublon L-2 (claimed particles β; see fluorine resins in pending claim 2).  The supporting Iwata document discloses this commercially available product has an average diameter of 2 µm (¶ [0030]).  In terms of the instant claims, (Lβ/2) would be 1 µm.
The antimony-containing tin oxide fine particles are treated with a fluorine-containing silane coupling agent (i.e., C4F9CH2CH2Si(OCH3)3) and, in the case of Example 45, a γ-methacryloxypropyltrimethoxysilane (see pending claim 3; compounds (1) and (2)).  The dispersions were mixed for four hours and coated on the charge transport layer followed by UV radiation to polymerize the composition.  The trifunctional polymerizable monomer forms the binder resin of the protective layer after polymerization.  
More generally, Kikuchi discloses the fluorine-containing resin particles have a diameter of 0.01 to 2 µm (col. 4, l. 32-37) and the electroconductive particles have a preferred diameter of 100 nm or less (col. 4, l. 15-18).
Kikuchi teaches the use of fluorinated silane coupling agents are effective to increase compatibility of the electroconductive particles with the fluorine-containing resin particles, such as PTFE (col. 5, l. 30-38).  Kikuchi also teaches, “Electroconductive particles and a surface treatment agent (i.e., the above-mentioned compounds) are mixed and dispersed in an appropriate solvent by an ordinary dispersion means such as a ball mill or a sand mill, whereby the surface treatment agent is attached or adsorbed to the surface of the electroconductive particles” (col. 7, l. 39-49).  
Based on this disclosure it appears the trimethoxysilane group-containing compounds react with the surface of the antimony-containing tin oxide fine particles.  Further, given the disclosed compatibility of the fluorinated silane coupling agents and the fluorine-containing resin particles, it appears the fluorinated silane coupling agents, which are bonded to the antimony-containing tin oxide fine particles, would be in contact with the PTFE particles. 
Kikuchi discloses the use of the photosensitive member in an electrophotographic apparatus having a charger 2 designed to uniformly charge the surface of the photosensitive drum, an exposure part 3 to provide an electrostatic latent image corresponding to an exposure image on the surface of the photosensitive drum 1, a developing means 4 to form a toner image, a transfer charger 5 to transfer the developed toner image to a transfer material P, and a cleaner 6 to provide a cleaned surface to the photosensitive member (col. 9, l. 39 – col. 10, l. 60; Figure 1).
	Kikuchi does not disclose the relationships of (Smα)/(Sα) and (Sm’α)/(Sα) of claims 1 and 6, respectively, but because Kikuchi teaches the claimed inorganic particles (α) and resin particles (β) as claimed and discloses features (Lα) and (Lβ) as claimed for these particles, and because Kikuchi teaches the treatment of the silane coupling on the antimony-containing tin oxide fine particles (α) causes the PTFE particles (β) to be in contact with the silane-treated oxide, it appears the claimed values of  (Smα)/(Sα) and (Sm’α)/(Sα) would be inherently present in Kikuchi’s Example 45.  That is, a significant area of the area within a radius of the 2 µm PFTE particles, which are dispersed throughout the surface layer, would have inorganic particles present. 

Claim(s) 1, 2, and 5-8  is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 10,261,430 to Chokan et al.
	Chokan discloses an electrophotographic photoreceptor includes a conductive support, a photosensitive layer on the conductive support where the photosensitive layer comprises a charge generation layer and a charge transport layer, and a protective layer on the photosensitive layer. The protective layer includes a binder resin, metal oxide particles, and fluororesin particles. Chokan discloses the metal oxide particles have a first surface-treating agent including fluorine atoms and a second surface-treating agent including a polymerizable reactive group and a hydrophobic group.  Chokan teaches that at least some of the metal oxide particles are supported on a surface of the fluororesin particles (Abstract; col. 3, l. 3-21; col. 5, l. 50-55; col. 15, l. 46-col. 16, l. 3 Figs. 1 & 2).
The metal oxide particles 52 have (a) a first surface-treating agent A including fluorine atoms and (b) a second surface-treating agent B including a polymerizable reactive group and a hydrophobic group, each of which is bound to a surface of the metal oxide particles 52 (col. 8, l. 11-16).  The metal oxide particles 52 may have an average primary particle diameter of about 5 (nm) to about 50 nm (col. 8, l. 47-50) and have an average primary particle diameter of about 8 nm to about 20 nm (col. 8, l. 51-52).  The metal oxide particles 52 are supported on the surface of the fluororesin particles 53 by the first surface-treating agent A bound to the surface of the fluororesin particles 53 (col. 9, l. 32-42).  The first surface-treating agent A may be a silane coupling agent having fluorine atoms, such as 1H,1H,2H,2H-nanofluorohexyl trimethoxy silane or 1H,1H,2H,2H-perfluorooctyl trimethoxy silane (col. 9, l. 32-42 & col. 10, l. 65 – col. 11, l. 3).
The second surface-treating agent B has a polymerizable reactive group and a hydrophobic group (col. 11, l. 47-52).  The polymerizable group is an acryloyl group or a methacryloyl group (col. 11, l. 62 – col. 12, l. 10).
The fluororesin particles have a diameter of from about 0.5 µm to about 3 µm (col. 15, l. 23-24).
Example 1 discloses a photoreceptor having a support, a charge generation layer, a charge transport layer, and a protective layer comprising 10 nm to 15 nm average diameter metal oxide particles subsequently treated with a fluorine-based silane coupling agent and a polymerizable silane coupling agent. (cols. 19-20).  These particles are combined with 2.3 µm diameter PTFE particles (col. 21).  These components are combined to form a 3 µm thick layer.  Examples 2 and 3 disclose protective layers that are similarly applicable to the instant disclosure.
The photosensitive member (i.e., photoreceptor) is used in an image forming apparatus comprising a semiconductor laser 11 as the light exposure unit, a charging device 15, a developing device 16 using toner to form a toner image on the electrophotographic receptor, a transfer device 17 and a fixing device 19 (Fig. 4; col. 18, l. 5-50).  A plurality of components among the electrophotographic photoreceptor 1, a charging unit 15, and a developing unit 19 of the electrophotographic image forming apparatus 10 may be integrated into a process cartridge (col. 18, l. 51-58).
Chokan does not disclose the relationships of (Smα)/(Sα) and (Sm’α)/(Sα) of claims 1 and 6, respectively, but because Chokan teaches the claimed inorganic particles (α) and resin particles (β) as claimed and discloses features (Lα) and (Lβ) as claimed for these particles, and because Chokan teaches at least some of the metal oxide particles are supported on a surface of the fluororesin particles, it appears the claimed values of (Smα)/(Sα) and (Sm’α)/(Sα) would be inherently present.

Claims 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,261,430 to Chokan et al.
Chokan was described above.  This rejection is presented in the event the disclosure in Chokan does not inherently disclose the claimed (Smα)/(Sα) and (Sm’α)/(Sα) characteristics.  As noted in the disclosure of Chokan, at least some of the metal oxide particles are supported on a surface of the fluororesin particles (Abstract; col. 3, l. 3-21; col. 5, l. 50-55; col. 15, l. 46-col. 16, l. 3 Figs. 1 & 2).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to produce a protective layer on the photoreceptor so that most of the metal oxide particles are on a surface of the fluororesin particles because Chokan teaches it is an object of the invention to have at least some of the metal oxide particles are on a surface of the fluororesin particles and this would suggest to the artisan that a value more than some, such as most or all, would be beneficial.  Higher amounts of the metal oxide particles on the surface fluororesin would have been obvious to the skilled artisan given these teachings.  Additionally, with respect to claim 4, Chokan teaches fluororesin particles having a diameter of from about 0.5 µm to about 3 µm are beneficial (col. 15, l. 23-24).  Selection of a diameter within the disclosure, such as 0.5 µm or 1.0 µm, would have been obvious because these diameters are suggested by the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takegawa in US Patent 5,399,452 teaches the inclusion of fine grains of a melamine-formaldehyde condensate or a benzoguanamine-formaldehyde condensate in the outermost layer of a photoreceptor (Abstract).  These particles aid in obtaining excellent abrasion resistance, environment stability and high durability (col. 1, l. 5-10; col. 2, l. 66 – col. 3, l. 20).  The particles have a diameter of from 0.03 to 4 µm, preferably 0.1 to 2 µm (col. 4, l. 18-29; col. 10, l. 25-37).  Particles of this size prevent problems with surface roughness, such as formation of fog, associated with larger particles (col. 2, l. 46-57).  The amount of the fine grains is generally from 0.01 to 20 weight % (col. 10, l. 65 – col. 11, l. 7).  The surface layer can also contain metal oxide particles, such as tin oxide (col. 11, l. 24-49).
US Patent Application Publication 2010/0129115 to Ishida et al. discloses an organic photoreceptor having mechanical strength, abrasion resistance, and reduced image blur, through the use of an electric conductive support, a photosensitive layer, and a protective layer is disclosed, in which the protective layer comprises a composition produced by reacting tin oxide (i.e., metal oxide) particles having an acryloyl or methacryloyl group on their surface with a compound having an acryloyl or methacryloyl group (Abstract; ¶¶ [0017], [0023] – [0035], [0124]).  The compound having an acryloyl or methacryloyl group is a hardenable monomer (¶¶ [0079] – [0084]), which are crosslinked (i.e., cured) with 1 to 300 nm tin oxide particles to give increased abrasion resistance (¶¶ [0085], [0086], [0088], [0089]).  The tin oxide is made to have an acryloyl or methacryloyl group by use of a reactive compound, such as a silane given by the formula (1) (¶¶ [0038] – [0071]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            24 February 2021